Case 1:19-cv-01822 Docapent a1 Filed op/ati19 Page 1 of 4ri16a

D.C. Superior Court

05/22/2019 1:38RM
lo-2. 14 (> Clerk of the Court
IN THE SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION

Tanya Rice *
1816 Alabama Ave, SE
Washington, DC 20024 * Case Number: 2019 CA 003309 B

Plaintiff *

vs.

*

Washington Metro Area Transit Authority
600 Fifth Street, NW

Washington, DC 20001 *
Co-Defendant *
AND *

Tamara Rice
517 Peabody Street, NE
Washington, DC 20011 . 7

Co-Defendant *

STATEMENT OF CLAIMS
Come now the Plaintiff, Tanya Rice, by and through her attorneys, Samuel B. Scott and

Christian, Ashin & Brown, P.C., and hereby file suit against the Defendants, WMATA
(hereinafter “WMATA”) and Tamara Rice, and as grounds in support thereof, the Plaintiff state

as follows:

1. Jurisdiction is vested in this Honorable Court in that the tortious acts all occurred in
the District of Columbia, and the amount in controversy is over FIVE THOUSAND DOLLARS

($5,000.00).
COUNT!

2. On or about September 14, 2017, the Plaintiff, Tanya Rice, was a passenger in

the his motor vehicle operated by Defendant Tamara Rice, when the vehicle operated by an
Case 1:19-cv-01822 Document 1-1 Filed 06/21/19 Page 2 of 4

agent of the Defendant, WMATA, negligently collided with the vehicle containing the Plaintiff ,
thereby causing the Plaintiff to sustain severe and permanent personal injuries.

3. That at all times applicable herein, the Plaintiff acted in a safe, reasonable, and
non-negligent manner.

4, Defendant WMATA is responsible for the negligence of its employee via
Respondeat Superior, insofar as Defendant WMATA benefits financially from the employment,
servitude and/or agency.

5. That on the date in question, the Defendant was negligent in the operation of his
motor vehicle, in that he failed to pay full time and attention to operating his motor vehicle, failed
to maintain an assured clear distance ahead, operated his vehicle at a speed greater than
reasonable under the circumstances, failed to obey the traffic laws and regulations then and there
in full force and effect in District of Columbia, and otherwise failed to operate his/her motor
vehicle in a safe and reasonable manner.

6. As the direct, sole and proximate result of the aforesaid negligence of the
Defendant, the Plaintiff Rice sustained serious personal injuries to, but not limited to, her
neck, back, hip, leg, lost time from gainful employment, suffered pain, anguish, damage to his
property, and other significant consequential damages, and continues to suffer such damages,
in the sum of THIRTY THOUSAND DOLLARS ($30,000.00).

COUNT II

7. Plaintiff incorporates any statement made above as those restated here.

8. On or about September 14, 2017, the Plaintiff, Tanya Rice, was a passenger in
the his motor vehicle operated by Defendant Tamara Rice, when the vehicle operated by the
Defendant Tamara Rice negligently collided with another vehicle thereby causing the Plaintiff

to sustain severe and permanent personal injuries.

 
Case 1:19-cv-01822 Document 1-1 Filed 06/21/19 Page 3 of 4

9. That at all times applicable herein, the Plaintiff acted ina safe, reasonable, and
non-negligent manner.

10. That on the date in question, the Defendant was negligent in the operation of
her motor vehicle, in that he failed to pay full time and attention to Operating his motor
vehicle, failed to maintain an assured clear distance ahead, operated his vehicle at a speed
greater than reasonable under the circumstances, failed to obey the traffic laws and
regulations then and there in full force and effect in District of Columbia, and otherwise failed
to operate his/her motor vehicle in a safe and reasonable manner.

11. Asthe direct, sole and proximate result of the aforesaid negligence of the
Defendant, the Plaintiff Rice sustained serious personal injuries to, but not limited to, her
neck, back, hip, leg, lost time from gainful employment, suffered pain, anguish, damage to his
property, and other significant consequential damages, and continues to suffer such damages,
in the sum of THIRTY THOUSAND DOLLARS ($30,000.00).

WHEREFORE, the Plaintiff, Tanya Rice, prays that this Honorable Court enter judgment
against the Defendants, WMATA and Tamara Rice, jointly and severally, in the sum of THIRTY
THOUSAND DOLLARS ($30,000.00), plus costs of this suit and interest.

Christian, Ashin & Brown, P.C.

{s/ Samuel B. Scott
Samuel B. Scott, Esq., #198648
Attorney for the Plaintiff
7305 Baltimore Ave, Suite 305
College Park, Maryland 20740
301-277-9171

 
Case 1:19-cv-01822 Document 1-1 Filed 06/21/19 Page 4 of 4

CHRISTIAN, ASHIN & BROWN, PC.

i Attorneys at Law

 

7305 Baltimore Avenue ® Suite 305 ° College Park, Maryland 20740
Tel (801) 277-9171 © Fax (301) 699-1068
www.demetroinjurylaw.com

Paul S. Christian Daniel G. Bastien

Jeffery G. Ashin Samuel B. Seott

Timothy D. Brown Jason B. Denardo
May 22, 2019

Via Certified Mail

Washington Metro Area Transit Authority
600 Fifth Street, NW
Washington, DC 20024

Re: Tanya Rice vs. Washington Metro Area Transit Authority & Tamara Rice
Case Number: 2019CA003309

Dear Sir/Madam:

Enclosed please find the Writ of Summons, Statement of Claims, Information Sheet, to
be served upon the Defendant Washington Metro Area Transit Authority

if you have any further questions regarding this matter, please do not hesitate to
contact my office.

Very truly yours,

   

 

  

Samuel B. Scott
SBS/cog
Enclosure

 
